Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.

(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: the paragraph numbering is inconsistent, e.g., no numbers for the paragraphs following Paras. [0004], [0005], [0008], and others.  Also, the cross-reference to the related foreign application is provided at Para. [0038] at the end of the specification, however, as discussed above, the cross-reference to related applications should be at the top of the specification after the title of the invention.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites both an apparatus and a method of using the apparatus in a single claim which renders the claim indefinite.  In particular, claim 1 recites “a punch and a pad sandwiching the top sheet…” “bending blades… bend-forming the vertical wall portion” “stoppers… constraining end portions of the material” and “a second cushion component… maintaining the interval.”  For the purposes of examination, each method of using the apparatus in claim 1 will be read as a function or capability of the apparatus, e.g., “a punch and pad configured to sandwich the top sheet…” and “bending blades… configured to bend-form the vertical wall portions.”  
Claim 2 recites a method for producing a press-formed article including a step of “using a die which is provided with a punch and a pad sandwiching the top sheet portion…bending blades… bend-forming the vertical wall portions, stoppers… constraining end portions of the material… [and] a cushion component… maintaining the interval” which renders the claim indefinite because it is unclear if the method is using a die with these components or if the die is being used to perform the method steps described with the associated components.  For the purposes of examination, claim 2 will be interpreted as reciting a step of using a die including the components recited and the process steps included in the using step will be read as a function or capability of the die, e.g., “a punch and pad configured to sandwich the top sheet…” and “bending blades… configured to bend-form the vertical wall portions.”  Claim 3 depends from claim 2 and fails to clarify the indefinite language.
Claims 1 and 2 further recite “applying bending or drawing to a base sheet beforehand into a hat cross-sectional shape having a top sheet portion and right and left vertical wall portions continuous to both sides in a width direction of the top sheet portion, having one vertical wall portion linearly extending along a longitudinal direction and the other vertical wall portion having a curved portion projecting to a side of the one vertical wall portion along the longitudinal direction,” which renders the claims indefinite.  It is unclear what a “hat cross-sectional shape” is as hats come in many different shapes.  For the purposes of examination, a hat cross-sectional shape is interpreted as a shape similar to 
Claims 1 and 2 also recite “clearance between a side surface of the punch and the bending blades is set in a range of 90% or more of a sheet thickness of the material to be processed,” which renders the claims indefinite because it is unclear when the sheet thickness of the material is measured, i.e., prior to any pressing by die 10 (such as in Fig. 4A) or after the material has been pressed before it has been compressed by the bending blades (such as in Fig. 4C).  For the purposes of examination, the “sheet thickness of the material to be processed” is interpreted as the thickness of the sheet prior to any pressing by the die 10.  Claim 3 depends form claim 2 and fails to clarify the indefinite language.
Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, U.S. Pub. No. 2016/0263637 A1 to Nippon Steel & Sumitomo Metal Corporation (hereinafter "Nippon") teaches a press forming device (Abstract, Figs. 28-31) for performing a first step of bend-forming a base sheet or a material to be processed obtained by applying bending or drawing to a base sheet beforehand into a hat cross-sectional shape having a top sheet portion and right and left vertical wall portions continuous to both sides in a width direction of the top sheet portion, having one vertical wall portion linearly extending a long a longitudinal direction and the other vertical 
a second step of applying compression by a preset compression amount in a direction along a press direction to the vertical wall portions in a formed state by the first step (Figs. 30 and 31; Para. [0167]),
the press form device comprising: a punch 320 and a pad 332 sandwiching the top sheet portion between the punch and the pad in a sheet thickness direction (Figs. 28-31; Paras. [0163]-[0165]);
bending blades 338, 340, 342 disposed on sides of the punch and the pad and bend-forming the vertical wall portions (Figs. 28-31; Paras. [0149], [0150] and [0162]-[0163]);
and stoppers facing the bending blades in the press direction and constraining end portions of the material to be processed (Figs. 28-31 show the stoppers by the punch 320 constraining the material being formed),
wherein the pad and the bending blades configure an upper die (Figs. 28-31),
the punch is supported by a first cushion component 322 elastically expandable and contractible in the press direction (Figs. 28-31; Para. [0143] and [0162]-[0163]),
the bending blades each have an upper die component 338 and a lower die component 340 vertically divided in middle of the press direction and disposed facing each other in the press direction with an interval equal to or larger than the compression amount to be applied (Figs. 28-31; Paras. [0148]-[0150] and [0162]-[0163]) and
a second cushion component 342 interposed between the upper die component 338 and the lower die component 340, maintaining the interval, and contractible in the press direction at a predetermined pressure or more (Figs. 28-31; Paras. [0150] and [0162]-[0163]), and
cushion pressure of the second cushion component has such cushion pressure that the second cushion component does not contract during the bend-forming of the vertical wall portions in the first step (Figs. 28 and 29 show that when the first bending step is performed, i.e., when the material is bent into a hat-shaped cross section in Fig. 29, the bending blade cushions 342 are not contracted).
Nippon fails to explicitly teach the preset compression amount being set in a range of 2% or more and 6% or less of heights of the vertical wall portions, clearance between a side surface of the punch and the bending blades is set in a range of 90% or more of a sheet thickness of the material to be processed and less than the sheet thickness, and cushion pressure of the second cushion component is lower than cushion pressure of the first cushion component. 
With respect to the preset compression amount being set in a range of 2% or more and 6% or less of heights of the vertical wall portions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the claimed range by optimization through routine experimentation as Nippon teaches the general conditions of the claims, in particular compressing the vertical wall portions by a preset amount relative to the height of the vertical walls (i.e., from a first height H1 to a second height H2, as shown in Figs. 20, 22, 29, and 31 and discussed in Paras. [0067]-[0069] and [0080]).  Further, it was known that compressing the vertical walls from a first height H1 to a second height H2 results in work hardening in the vertical walls (Para. [0080]), and thus it would have been obvious to a person of ordinary skill to find the claimed range through routine experimentation.
With respect to the cushion pressure of the second cushion component is lower than cushion pressure of the first cushion component, it would have been obvious to one of ordinary skill in the art 
With respect to the clearance between a side surface of the punch and the bending blades is set in a range of 90% or more of a sheet thickness of the material to be processed and less than the sheet thickness, U.S. Pub. No. 2019/0283101 A1 to Nakamura teaches a clearance between a side surface of a die 40 and a punch 42 in a range between 50% of the sheet thickness and 135% of the sheet thickness (Fig. 7; Table 1; Paras. [0052]-[0054]), which encompasses the narrower claimed range.
However, it would not have been obvious to combine Nippon with Nakamura as Nippon teaches the vertical walls are compressed to thicken the vertical walls from a first thickness T1 to a second, larger thickness T2 so that the vertical walls of the workpiece are thicker than the top as well as work hardened, which results in beneficial qualities relating to the maximum load the finished piece can withstand and how much energy it can absorb (Paras. [0092]-[0093]).  Thus, a person of ordinary skill in the art would not set a clearance between the bending blades and the punch to be less than the sheet thickness of the material to be processed in Nippon as the press in Nippon is configured to produce a product that has a thickness that has increased beyond the initial sheet thickness (Para. 168; Figs. 29-31) and reducing the sheet thickness would not result in the desired qualities. 
Regarding claim 2, Nippon teaches a method for producing a press-formed article (Figs. 28-31) comprising: 
a first step of forming a base sheet or a material to be processed obtained by applying bending or drawing to a base sheet beforehand into a hat cross-sectional shape having a top sheet portion and right and left vertical wall portions continuous to both sides in a width direction of the top sheet portion, having one vertical wall portion linearly extending along a longitudinal direction and the other vertical wall portion having a curved portion projecting to a side of the one vertical wall portion along the longitudinal direction, and not having a flange portion (Figs. 28 and 29; it is noted that the phrase “vertical wall” is interpreted as requiring the wall portion to be generally vertical and each of the right and left vertical walls have a wall portion linearly extending along a longitudinal direction and another portion having a curved portion projecting to a side, as shown in Fig. 29 where the bottom portion of the both walls is curved away); and 
a second step of applying compression by a preset compression amount in a direction along a press direction to the vertical wall portions in a formed state by the first step (Figs. 30 and 31), wherein, 
using a die which is provided with a punch and a pad sandwiching the top sheet portion between the punch 320 and the pad 332 in a sheet thickness direction (Figs. 28-31; Paras. [0163]-[0165]), bending blades 338, 340, 342 disposed on sides of the punch and the pad and bend-forming the vertical wall portions (Figs. 28-31; Paras. [0149], [0150] and [0162]-[0163]), and stoppers facing the bending blades in the press direction and constraining end portions of the material to be processed (Figs. 28-31 show the stoppers by the punch 320 constraining the material being formed) and in which the pad and the bending blades configure an upper die (Figs. 28-31) and the bending blades each have an upper die component 338 and a lower die component 340 vertically divided in middle of the press direction and disposed facing each other in the press direction with an interval equal to or larger than the compression amount to be applied (Figs. 28-31; Paras. [0148]-[0150] and [0162]-[0163]) and a 
in the first step, the vertical wall portions are bend-formed by moving the bending blades in the press direction while maintaining a state where the cushion component does not contract by cushion pressure until the end portions of the material to be processed abut on the stoppers and the lower die components abut on the stoppers while sandwiching the top sheet portion with the punch and the pad (Figs. 28-30 show that when the first bending step is performed, i.e., when the material is bent into a hat-shaped cross section in Fig. 29, the bending blade cushions 342 are not contracted including when the lower die component abuts the stoppers in Fig. 29, and after contact the cushions 342 contract, as shown in Fig. 30), and 
in the second step, the bending blades are further moved in the press direction until the upper die components and the lower die components contact each other following the first step, so that the vertical wall portions are sandwiched between the bending blades and a side surface of the punch, whereby the interval becomes small while preventing buckling, so that the compression is applied to the vertical wall portions (Figs. 29-31).
Nippon fails to explicitly teach the preset compression amount being set in a range of 2% or more and 6% or less of heights of the vertical wall portions, and in which clearance between a side surface of the punch and the bending blades is set in a range of 90% or more of a sheet thickness of the material to be processed and less than the sheet thickness.
For the reasons discussed above in claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to set the preset compression amount in a range of 2% or more and 6% or less of heights of the vertical wall portions.
For the reasons discussed above in claim 1, it would not have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to set the clearance between a side surface of the punch and the bending blades in a range of 90% or more of a sheet thickness of the material to be processed and less than the sheet thickness in the Nippon press.
Regarding claim 3, Nippon teaches the method for producing a press-formed article according to Claim 2 (Figs. 28-31). 
However, Nippon fails to explicitly teach wherein the material to be processed is a metal sheet having tensile strength of 440 MPa or more.
In Para. [0095] of Nippon an example is provided which teaches the material to be processed is a metal sheet having tensile strength of 440 MPa or more (Para. [0095]; Example 2 has a sheet with 980 MPa tensile strength and Example 3 has a sheet with 1180 MPa tensile strength).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the material used in the method for producing a press-formed article shown in Figs. 28-31 of Nippon with the material having a tensile strength of more than 440 MPa taught by Para. [0095] of Nippon as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of forming a product with a high enough tensile strength to withstand the pressing process.
However, claim 3 depends from claim 2 and recites allowable subject matter for the reasons discussed above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/497,643 in view of Nakamura. 
Regarding claim 1 of the present application, claim 1 of the ‘643 application is almost identical except for the following elements present in claim 1 of the present application: bend-forming a base sheet or a material to be processed obtained by applying bending or drawing to a base sheet beforehand into a hat cross-sectional shape having a top sheet portion and right and left vertical wall portions continuous to both sides in a width direction of the top sheet portion, having one vertical wall portion linearly extending a long a longitudinal direction and the other vertical wall portion having a curved portion projecting to a side of the one vertical wall portion along the longitudinal direction, the preset compression amount being set in a range of 2% or more and 6% or less of heights of the vertical wall portions, and clearance between a side surface of the punch and the bending blades is set in a range of 90% or more of a sheet thickness of the material to be processed and less than the sheet thickness. 
With respect to the “bend-forming” limitation, claim 1 of the ‘643 application teaches “bend-forming a base sheet or a material to be processed obtained by applying bending or drawing to a base sheet beforehand into a hat cross-sectional shape having a top sheet portion and right and left vertical wall portions continuous to both sides in a width direction of the top sheet portion,” however does not teach the vertical wall portions “having one vertical wall portion linearly extending a long a longitudinal direction and the other vertical wall portion having a curved portion projecting to a side of the one vertical wall portion along the longitudinal direction.”  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to change the shape of the vertical wall portions in claim 1 of the ‘643 application as there is no evidence that the shape of the vertical walls are significant to the claimed invention and the shape of the walls is a matter of design choice.
With respect to the preset compression amount being set in a range of 2% or more and 6% or less of heights of the vertical wall portions, claim 1 of the ‘643 application teaches that a preset 
With respect to the clearance between a side surface of the punch and the bending blades is set in a range of 90% or more of a sheet thickness of the material to be processed and less than the sheet thickness, U.S. Pub. No. 2019/0283101 A1 to Nakamura teaches a clearance between a side surface of a die 40 and a punch 42 in a range between 50% of the sheet thickness and 135% of the sheet thickness (Fig. 7; Table 1; Paras. [0052]-[0054]), which encompasses the narrower claimed range.
It would have been obvious to modify the press forming device of claim 1 of the ‘643 application to include the clearance taught by Nakamura because providing a clearance in such a range produces products with good quality while avoiding cracking or wrinkles and buckling (Table 1, Nakamura).
Regarding claim 2
For the reasons discussed above with respect to corresponding limitations in claim 1 of the ‘643 application, these limitations would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 3 of the present application, claim 3 of the ‘643 application teaches each and every element.
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP3856094 B2 to Toyota Motor teaches a press forming device including a punch 14 and a pad 19, bending blades 12, stoppers (Fig. 8), a first cushion component 17 supporting the punch 14 and a the bending blades including an upper die component 11, a lower die component 12 and a second cushion component 17 interposed between the two (Fig. 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 830-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725